Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated April 9, 2021 is acknowledged.
Claims 1-20 are pending.
Claims 1, 2, 4, 7, 18 and 20 are currently amended.
Claims 3, 8-11, 13, 15 and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 2, 4-7, 12, 14, 16-18 and 20 as filed on April 9, 2021 are currently pending and under consideration are pending and under consideration to the extent of the elected species, e.g., the at least one kind of a disintegrator is carmellose and the at least one kind of a water-soluble polymer is sodium carmellose.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the specification, all previous objections to the disclosure are withdrawn.
In view of the amendment of the claims, all previous objections to the claims are withdrawn.
In view of the amendment of the claims, Applicant’s Remarks and upon further consideration, all previous rejections of the claims under 35 USC 112(b) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a solid preparation comprising at least one disintegrator that is carmellose and at least one water-soluble polymer that is sodium carmellose (elected) 

    PNG
    media_image1.png
    314
    812
    media_image1.png
    Greyscale

The specification at paragraphs [0070]-[0071] describes the conditions for measuring the disintegration starting time and the specification at paragraphs [0072]-[0073] describes the method for measuring the cohesiveness index.  The cohesiveness index is an average of the stress measured at the tenth time divided by the stress measured at the sixth time upon a circumscribed protocol as described in paragraph [0073].  While the specification at paragraphs [0074]-[0083] describes five exemplary compositions characterized by the claimed properties, these species of composition are not viewed as being reasonably representative of the genus of compositions claimed because the five exemplary compositions require specific amounts of a specific granulated substance comprising specific amounts of mannitol, carmellose (the at least one disintegrator), crystalline cellulose and crospovidone combined with specific amounts of sodium carmellose (the at least one water-soluble polymer) compressed into tablets (e.g., Table 1 and paragraphs [0074]-[0075]).  That the exemplary compositions are insufficient is further evidenced by Baichwal et al. (US 5,662,933) which discloses tablets comprising CMC (carmellose) and xanthan gum (Examples 1-2 at columns 13-14) as sustained release excipients.  

Response to Arguments:  Claim Rejections - 35 USC § 112(a)
Applicant states the claims as currently amended comply with the written description requirement because the disintegrator and the polymer are now limited to species exemplified.  Applicant further cites to paragraphs [0042]-[0046] of the specification as evidencing that sugars and water-insoluble polymers do not affect the presently claimed properties.
	This is not found persuasive because as set forth in the rejection the specification evidences the claimed properties belong to tablets comprising a specific / unclaimed structure comprising a specific amount of specific particulates tableted with a specific amount of sodium carmellose.  The specification does not evidence any other configuration / amount of carmellose and sodium carmellose to possess the claimed properties.  That the sugars and water-insoluble polymers are disclosed as optional components does not change the analysis because there is no 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramura et al. (WO 2014/046035, published March 27, 2014, as evidenced by equivalent US 2015/0238424, of record) in view of Akimoto et al. (JP 2007/197438, published August 9, 2007, as evidenced by the Google translation, of record).
	Hiramura teach an orally disintegrating tablet having excellent tablet hardness and disintegrability, and including a disintegrative particulate composition comprising a first disintegrator component of an acid-type carboxymethylcellulose (carmellose, the at least one kind of a disintegrator), a second disintegrator component, an excipient of a sugar or sugar alcohol, and crystalline cellulose (water-insoluble polymer) and comprising a medicinal ingredient (title; abstract; paragraphs [0001] and [0005]; claims), as required by instant claims 4-7, 12, 14, 16 and 17.  Examples of sugars or sugar alcohols include inter alia mannitol (paragraph [0031]), as required by instant claim 5.  The disintegrative particulates of Example 1 comprise 280 g mannitol, 75 g carmellose, 100 g of crystalline cellulose, and 40 g crospovidone; tablets comprise 99.5 parts of the granules and 0.5 parts magnesium stearate (paragraph [0062]).  
	The tablet has a hardness of 50 to 150 N and a disintegration time of in water of 10 to 30 seconds (paragraphs [0023] and [0054]; Tables; claim 4), as required by instant claims 7, 18 and 20.
	The tablet may further comprise various types of optional components for the purpose of adjusting various characteristics such as binding (cohesive) force (paragraph [0033]; also [0052]-[0053]).  
	Hiramura further teach the sodium salt of carboxymethylcellulose (sodium carmellose) is water-soluble and has been used for purposes of a binder (paragraph [0028]).
	Hiramura do not specifically teach or exemplify an embodiment comprising at least one kind of a water-soluble polymer that is sodium carmellose or xanthan gum as required by claims 
	These deficiencies are made up for in the teachings of Akimoto.
	Akimoto teach intraoral rapidly disintegrating tablets comprising drugs, water-soluble polymer such as sodium carboxymethylcellulose (sodium carmellose, the at least one kind of a water-soluble polymer), spherical grains containing D-mannitol, and at least one of carboxymethylcellulose or rice starch (title; abstract; claims).  The drug is present from about 0.1 to 35 wt% (claim 7).  The water-soluble polymer is present from about 1 to 30 wt% (claim 8).  The spherical particles are present from about 55 to 90 wt% (claim 9).  The tablet may further comprise a lubricant (claims 13-16).  The tablet disintegrates within 40 seconds and has a hardness of about 40 N or more (claim 19).  The tablets have good feeling, excellent hardness, low friability and chipping (abstract; page 3, 4th full paragraph; page 7, last full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orally disintegrating tablets of Hiramura inclusive of the tablets of Example 1 to comprise a binder such as the water-soluble sodium salt of carboxymethylcellulose because Hiramura teach the tablets may further comprise such optional components.  There would be a reasonable expectation of success because Akimoto evidence the inclusion of water-soluble polymers inclusive of sodium carboxymethylcellulose in amounts from about 1 to 30 wt% yields intraoral rapidly disintegrating tablets that have good feeling, excellent hardness, low friability and chipping when combined with about 0.1 to 35 wt% drugs and about 50 to 90 wt% of mannitol particles.  
Because the combined teachings of Hiramura and Akimoto render obvious solid preparations as claimed comprising at least one kind of disintegrator that is carmellose and at as disclosed comprising specific amounts of a specific granulated substance comprising specific amounts of mannitol, carmellose (the at least one kind of a disintegrator), crystalline cellulose and crospovidone combined with specific amounts of sodium carmellose (the at least one kind of a water-soluble polymer) compressed into tablets, then the tablets rendered obvious by the combined teachings of the prior art must also be characterized by a cohesiveness index as instantly claimed.   

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.

	Applicant states the claims are not obvious over Hiramura and Akimoto because there is no teaching, suggestion or motivation in Hiramura to use a water-soluble polymer that is sodium carmellose because the water-soluble polymer inclusive of sodium carmellose is not an essential component of Hiramura.  And Akimoto teaches D-mannitol is essential and that the Examples of Akimoto do not comprise sodium carmellose.  Applicant concludes there is no basis for the combination because there are no examples in Hiramura comprising sodium carmellose and because there are substantial differences in the technical objectives and essential elements of Hiramura and of Akimoto.
	This is not found persuasive because as set forth in the rejections and as acknowledged by Applicant Hiramura disclose it is known in the art to use a sodium salt of carboxymethylcellulose as a binder and Akimoto evidence the inclusion of such binders for spherical grains in intraoral rapidly disintegrating tablets.  That the sodium carmellose is not an In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The combined teachings of the prior art render obvious the inclusion of binders within particulate formulations for the purposes of binding the particles together into a tablet.  Hiramura expressly contemplate and embrace the presence of such optional components in at least paragraphs [0033] and [0052]-[0053] as set forth in the maintained grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633